Citation Nr: 0314587	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction of the evaluation for the veteran's 
prostate cancer residuals from 100 percent to 20 percent 
effective as February 1, 1998 was proper.  

2.  Entitlement to an increased disability evaluation for the 
veteran's prostate cancer residuals, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

The veteran had active service from July 1953 to June 1973.  
In its August 2001 Remand instructions, the Board found that 
the issues of the propriety of the reduction of the 
evaluation for the veteran's prostate cancer residuals and 
his entitlement to an increased evaluation for that 
disability were inextricably intertwined.  The Board directed 
that the veteran be afforded a Department of Veterans Affairs 
(VA) examination for compensation purposes.  The requested 
examination has not been conducted.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West,  11 Vet. App. 
268 (1998).  Accordingly, this case is again REMANDED for the 
following action: 

1.  The RO should schedule the veteran 
for an additional VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his prostate cancer residuals.  All 
tests and studies should be accomplished 
and the findings should be reported in 
detail.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

2.  The RO should then readjudicate the 
issues of whether the reduction of the 
evaluation for the veteran's prostate 
cancer residuals from 100 percent to 20 
percent effective as February 1, 1998 was 
proper and the veteran's entitlement to 
an increased evaluation for his prostate 
cancer residuals.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


